DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 was filed after the mailing date of the Non-final Office Action on November 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to claims 495, 498, 399, 506 – 510 and new claims 514 - 526, submitted February 1, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed February 1, 2021, with respect to the objection of claims 495 have been fully considered and are persuasive in view of the amendment.  The objection of claim 495 has been withdrawn. 
Applicant’s arguments, see page 6, filed February 1, 2021, with respect to the rejection of claims 495 – 508 under 35 USC 112(a) have been fully considered and are persuasive in view of the claim amendment, arguments presented and cancellation of claims 500 - 505.  The rejection of claims 495 – 508 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see page 6, filed February 1, 2021, with respect to the rejection of claims 512 - 513 under 35 USC 112(a) have been fully considered and are 
Applicant’s arguments, see page 6, filed February 1, 2021, with respect to the rejection of claims 512 - 513 under 35 USC 112(b) have been fully considered and are persuasive in view of the cancellation of claims 512 - 513.  The rejection of claims 512 - 513 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 6, filed February 1, 2021, with respect to the rejection of claims 509, 510 and 511 under 35 USC 112(d) have been fully considered and are persuasive in view of the claim amendment, arguments presented and cancellation of claim 511.  The rejection of claims 509, 510 and 511 under 35 USC 112(d) has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vasily Ignatenko on April 1, 2021.
The application has been amended as follows: 
In the claims:
Claim 515, line 1 after “comprises an” delete [[alcohol]] and insert –alcohol--.

Allowable Subject Matter
Claims 495 – 499, 506 – 510 and 514 – 526 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on February 1, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action. Further, The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipated the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
U.S. 7,279,598 (Meng et al.) is the closes prior art.  Meng relates to a process for separating and recovering 3-hydroxypropionic acid from an aqueous solution comprising 3-hydroxypropionic acid (3-HP), acrylic acid and/or other acid impurities, comprising counter current extracting the aqueous solution with ethyl acetate extractant. (Abstract).  However, the process of Meng differs from the instantly clamed process in that the first solvent ( i.e. ethyl acetate) is evaporated, condensed and then a flow of the condensed first solvent is directed to remove the 3-HP from the aqueous solution without a counter-current liquid flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2006/0149100 (Meng et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622